Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Gregory J. Skoch Registration No.: 48,267 on 01/27/2021.
	
This application has been amended as follows:
Claims 1, 3, 6-8, 11-19 and 23-29 are amended.

Pending claims have been amended as follows:
(Currently Amended) A fluid pressure pulse generator apparatus for a telemetry tool, comprising:
(a)	a stator comprising a stator body and a plurality of radially extending stator projections spaced around the stator body, wherein the spaced stator projections define stator flow channels extending therebetween; and
(b)	a rotor comprising a rotor body and a plurality of radially extending rotor projections spaced around the rotor body, 
wherein the rotor projections are axially adjacent the stator projections and the rotor is rotatable relative to the stator such that the rotor projections move in and out of fluid communication with the stator flow channels to create fluid pressure pulses in fluid flowing through the stator flow channels, and wherein: 
at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the rotor projections with the standard outer diameter; or 
at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the stator projections with the standard outer diameter; or 
 at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the rotor projections with the standard outer diameter, and at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the stator projections with the standard outer diameter.
(Original) The apparatus of claim 1, wherein the rotor projections have a radial profile comprising an uphole end and downhole end with two opposed side faces and a distal face extending between the uphole end and the downhole end, wherein the uphole end or the downhole end of the rotor projections comprises a rotor radial face.
(Currently Amended) The apparatus of claim 2, wherein a radial length of the rotor radial face of the at least one of the rotor projections with the reduced outer diameter is reduced compared to the radial length of the rotor radial face of the at least one of the rotor projections with the standard outer diameter.
(Currently Amended) The apparatus of claim 2, wherein the stator projections have a radial profile with an uphole end and downhole end with two opposed side faces and a distal face extending between the uphole end and the downhole end of the stator projections, wherein at least one of the uphole end or the downhole end of the stator projections comprises a stator radial face and the 
(Currently Amended) The apparatus of claim 4, wherein a radial length of the stator radial face of the at least one of the stator projections with the reduced outer diameter is reduced compared to the radial length of the stator radial face of the at least one of the stator projections with the standard outer diameter.
(Currently Amended) The apparatus of claim 1 comprising two or more reduced outer diameter rotor projections and two or more standard outer diameter rotor projections, wherein the two or more reduced outer diameter rotor projections alternate with the two or more standard outer diameter rotor projections.
(Currently Amended) The apparatus of claim 1 comprising two or more reduced outer diameter stator projections and two or more standard outer diameter stator projections, wherein the two or more reduced outer diameter stator projections alternate with the two or more standard outer diameter stator projections.
(Currently Amended) The apparatus of claim 1, wherein the stator body has a bore therethrough and at least a portion of the rotor body is received within the bore of the stator body.
(Original) The apparatus of claim 8, wherein the rotor body has a bore therethrough and the apparatus further comprises a rotor cap comprising a cap body and a cap shaft, the cap shaft being received in the bore of the rotor body and configured to releasably couple the rotor body to a driveshaft of the telemetry tool.
(Previously Presented) The apparatus of claim 1, wherein the rotor projections are downhole of the stator projections.
(Currently Amended) The apparatus of claim 1 further comprising: at least one first reduced outer diameter rotor projection of the rotor projections and at least one first standard outer diameter rotor projection of the rotor projections; and at least one first reduced outer diameter stator projection of the stator projections and at least one first standard outer diameter stator projection of the stator projections, wherein the rotor is configured to rotate between three different flow positions to generate the fluid pressure pulses, the three different flow positions comprising:
an open flow position where the at least one first reduced outer diameter rotor projection aligns with the at least one first reduced outer diameter stator projection and the at least one first standard outer diameter rotor projection aligns with the at least one first standard outer diameter stator projection;
an intermediate flow position where the at least one first reduced outer diameter rotor projection aligns with the at least one first standard outer diameter stator projection and the at least one first standard outer diameter rotor projection aligns with the at least one first reduced outer diameter stator projection; and
a restricted flow position where the at least one first reduced outer diameter rotor projection and the at least one first standard outer diameter rotor projection align with the stator flow channels.
(Currently Amended) A telemetry tool comprising: 
a pulser assembly comprising a driveshaft and a housing surrounding at least a portion of the driveshaft; and 
a fluid pressure pulse generator comprising:
(a)	a stator comprising a stator body and a plurality of radially extending stator projections spaced around the stator body, wherein the spaced stator projections define stator flow channels extending therebetween; and
(b)	a rotor comprising a rotor body and a plurality of radially extending rotor projections spaced around the rotor body, 
wherein the driveshaft is coupled to the rotor and the rotor projections are axially adjacent the stator projections, and the rotor is rotatable relative to the stator such that the rotor projections move in and out of fluid communication with the stator flow channels to create fluid pressure pulses in fluid flowing through the stator flow channels, and wherein:
at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the rotor projections with the standard outer diameter; or 
at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the stator projections with the standard outer diameter; or
 at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the rotor projections with the standard outer diameter, and at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the stator projections with the standard outer diameter.
(Currently Amended) The telemetry tool of claim 12, wherein the rotor projections have a radial profile comprising an uphole end and downhole end with two opposed side faces and a distal face extending between the uphole end and the downhole end of the rotor projections, wherein the uphole end or the downhole end of the rotor projections comprises a rotor radial face.
(Currently Amended) The telemetry tool of claim 13, wherein a radial length of the rotor radial face of the at least one of the rotor projections with the reduced outer diameter is reduced compared to the radial length of the rotor radial face of the at least one of the rotor projections with the standard outer diameter.
(Currently Amended) The telemetry tool of claim 13, wherein the stator projections have a radial profile with an uphole end and downhole end with two opposed side faces and a distal face extending between the uphole end and the downhole end of the stator projections, wherein at least one of the uphole end or the downhole end of the stator projections comprises a stator radial face and the stator radial face is axially adjacent and faces the rotor radial face.
(Currently Amended) The telemetry tool of claim 15, wherein a radial length of the stator radial face of the at least one of the stator projections with the reduced outer diameter is reduced compared to the radial length of the stator radial face of the at least one of the stator projections with the standard outer diameter.
(Currently Amended) The telemetry tool of claim 12 comprising two or more reduced outer diameter rotor projections and two or more standard outer diameter rotor projections, wherein the two or more reduced outer diameter rotor projections alternate with the two or more standard outer diameter rotor projections.
(Currently Amended) The telemetry tool of claim 12, comprising two or more reduced outer diameter stator projections and two or more standard outer diameter stator projections, wherein the two or more reduced outer diameter stator projections alternate with the two or more standard outer diameter stator projections.
(Currently Amended) The telemetry tool of claim 12, wherein the stator body has a bore therethrough and at least a portion of the rotor body is received within the bore of the stator body.
(Previously Presented) The telemetry tool of claim 12, wherein the stator body has a bore therethrough and an end of the stator body is fixedly attached to the housing, and wherein the rotor is fixedly attached to the driveshaft with the driveshaft and/or the rotor body received within the bore of the stator body such that the stator projections are positioned between the pulser assembly and the rotor projections. 
(Previously Presented) The telemetry tool of claim 19, wherein the rotor body has a bore therethrough and the telemetry tool further comprises a rotor cap comprising a cap body and a cap shaft, the cap shaft being received in the bore of the rotor body and configured to releasably couple the rotor body to the driveshaft.
(Previously Presented) The telemetry tool of claim 12, wherein the rotor projections are downhole of the stator projections.
(Currently Amended) The telemetry tool of claim 12 comprising: at least one first reduced outer diameter rotor projection of the rotor projections and at least one first standard outer diameter rotor projection of the rotor projections; and at least one first reduced outer diameter stator projection of the stator projections and at least one first standard outer diameter stator projection of the stator projections, wherein the rotor is configured to rotate between three different flow positions to generate the fluid pressure pulses, the three different flow positions comprising:
an open flow position where the at least one first reduced outer diameter rotor projection aligns with the at least one first reduced outer diameter stator projection and the at least one first standard outer diameter rotor projection aligns with the at least one first standard outer diameter stator projection;
an intermediate flow position where the at least one first reduced outer diameter rotor projection aligns with the at least one first standard outer diameter stator projection and the at least one first standard outer diameter rotor projection aligns with the at least one first reduced outer diameter stator projection; and
a restricted flow position where the at least one first reduced outer diameter rotor projection and the at least one first standard outer diameter rotor projection align with the stator flow channels.
(Currently Amended) A method of generating a pattern of fluid pressure pulses comprising at least one first pressure pulse and at least one second pressure pulse, the method comprising: 
providing a  fluid pressure pulse generator apparatus for a telemetry tool, comprising:
(a)	a stator comprising a stator body and a plurality of radially extending stator projections spaced around the stator body, wherein the spaced stator projections define stator flow channels extending therebetween; and
(b)	a rotor comprising a rotor body and a plurality of radially extending rotor projections spaced around the rotor body, wherein the rotor projections are axially adjacent the stator projections and the rotor is rotatable relative to the stator such that the rotor projections move in and out of fluid communication with the stator flow channels to create the fluid pressure pulses in fluid flowing through the stator flow channels, and wherein: 
 at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the rotor projections with the standard outer diameter; or 
at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the stator projections with the standard outer diameter; or 
at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the rotor projections with the standard outer diameter, and at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the stator projections with the standard outer diameter;
(c)	at least one first reduced outer diameter rotor projection of the rotor projections and at least one first standard outer diameter rotor projection of the rotor projections; and 
(d)	at least one first reduced outer diameter stator projection of the stator projections and at least one first standard outer diameter stator projection of the stator projections,
wherein the rotor is configured to rotate between three different flow positions to generate the fluid pressure pulses, the three different flow positions comprising:
an open flow position where the at least one first reduced outer diameter rotor projection aligns with the at least one first reduced outer diameter stator projection and the at least one first standard outer diameter rotor projection aligns with the at least one first standard outer diameter stator projection;
an intermediate flow position where the at least one first reduced outer diameter rotor projection aligns with the at least one first standard outer diameter stator projection and the at least one first standard outer diameter rotor projection aligns with the at least one first reduced outer diameter stator projection; and
a restricted flow position where the at least one first reduced outer diameter rotor projection and the at least one first standard outer diameter rotor projection align with the stator flow channels;
positioning the rotor in a start position comprising the open flow position or the intermediate flow position;
generating the at least one first pressure pulse by rotating the rotor relative to the stator from the start position in one direction to the restricted flow position, then rotating the rotor in an opposite direction back to the start position; and
generating the at least one second pressure pulse by rotating the rotor relative to the stator from the start position in one direction to either: the intermediate flow position if the start position is the open flow position; or the open flow position if the start position is the intermediate flow position, then rotating the rotor in an opposite direction back to the start position.
(Currently Amended) The method of claim 24, wherein the rotation of the rotor when generating the at least one second pressure pulse is speeded up compared to the rotation of the rotor when generating the at least one first pressure pulse, or the rotation of the rotor when generating the at least one first pressure pulse is slowed down compared to the rotation of the rotor when generating the at least one second pressure pulse.
(Currently Amended) The method of claim 24, wherein a pulse shape of the at least one second pressure pulse comprises a leading spike caused by a pressure increase as the rotor moves through the restricted flow position followed by a pressure decrease as the rotor reaches the intermediate flow position or the open flow position.
(Currently Amended) The method of claim 26, wherein the leading spike is used as an indicator that the at least one second pressure pulse is being generated rather than the at least one first pressure pulse which has no leading spike.
(Currently Amended) The method of claim 27, wherein the leading spike used as the indicator is used for decoding.
(Currently Amended) A method of generating a pattern of fluid pressure pulses comprising at least one first pressure pulse and at least one second pressure pulse, the method comprising: 
providing a  fluid pressure pulse generator apparatus for a telemetry tool, comprising:
(a)	a stator comprising a stator body and a plurality of radially extending stator projections spaced around the stator body, wherein the spaced stator projections define stator flow channels extending therebetween; and
(b)	a rotor comprising a rotor body and a plurality of radially extending rotor projections spaced around the rotor body, wherein the rotor projections are axially adjacent the stator projections and the rotor is rotatable relative to the stator such that the rotor projections move in and out of fluid communication with the stator flow channels to create the fluid pressure pulses in fluid flowing through the stator flow channels, and wherein: 
 at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the rotor projections with the standard outer diameter; or 
at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the stator projections with the standard outer diameter; or 
at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the rotor projections with the standard outer diameter, and at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one of the stator projections with the standard outer diameter;
(c)	at least one first reduced outer diameter rotor projection of the rotor projections and at least one first standard outer diameter rotor projection of the rotor projections; and 
(d)	and at least one first reduced outer diameter stator projection of the stator projections and at least one first standard outer diameter stator projection of the stator projections,
wherein the rotor is configured to rotate between three different flow positions to generate the fluid pressure pulses, the three different flow positions comprising:
an open flow position where the at least one first reduced outer diameter rotor projection aligns with the at least one first reduced outer diameter stator projection and the at least one first standard outer diameter rotor projection aligns with the at least one first standard outer diameter stator projection;
an intermediate flow position where the at least one first reduced outer diameter rotor projection aligns with the at least one first standard outer diameter stator projection and the at least one first standard outer diameter rotor projection aligns with the at least one first reduced outer diameter stator projection; and
a restricted flow position where the at least one first reduced outer diameter rotor projection and the at least one first standard outer diameter rotor projection align with the stator flow channels;
positioning the rotor in a start position comprising the restricted flow position;
generating the at least one first pressure pulse by rotating the rotor relative to the stator from the start position in a first direction to the open flow position, then rotating the rotor back to the start position; and
generating the at least one second pressure pulse by rotating the rotor relative to the stator from the start position in a second direction opposite to the first direction to the intermediate flow position, then rotating the rotor back to the start position,
wherein the at least one first and the at least one second pressure pulses are both negative pressure pulses caused by a pressure drop and the at least one second pressure pulse is reduced compared to the at least one first pressure pulse.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a fluid pressure pulse generator apparatus for a telemetry tool, comprising: at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one rotor projection with the standard outer diameter, or at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one stator projection with the standard outer diameter.
Patent 4785300 to Chin discloses a fluid pressure pulse generator apparatus for a telemetry tool, comprising: (a) a stator (fig 3A:40, col 5 ln 9-11) comprising a stator body (col 5 ln 19-21) and a plurality of radially extending stator projections spaced around the stator body (fig 3A:71, col 5 ln 19-24), wherein the spaced stator projections define stator flow channels extending therebetween; and (b) a rotor (fig 3A:41, col 5 ln 9-12) comprising a rotor body (col 5 ln 24-31) and a plurality of radially extending rotor projections spaced around the rotor body (fig 5:72, col 5 ln 28-32), wherein the rotor projections are axially adjacent the stator projections and the rotor is rotatable relative to the stator such that the rotor projections move in and out of fluid communication with the stator flow channels to create fluid pressure pulses in fluid flowing through the stator flow channels (col 5 ln 19-32).
Chin does not disclose a fluid pressure pulse generator apparatus for a telemetry tool, comprising: at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one rotor projection with the standard outer diameter, or at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one stator projection with the standard outer diameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMINE BENLAGSIR/
Primary Examiner, Art Unit 2685